LANE, J.
This is not a promissory note nor a bill of exchange, and so is not within our statute dispensing with proof in certain ■cases. The right to read it in evidence must be determined on ■common principles. The plaintiff must prove the authority of the .agent and the execution by him of the paper, before he can read it.
Proof was then offered that before the date of this note Butler ■Carried on the factory at 'Wolcotville, that Wolcott was the agent, and éxecuted this receipt, and the Butlers failed in August, 1821. It also ápjpeared that Fred. Wolcott built the factory and failed, and that Butler came to Cincinnati in June, 1821, sick, and continued *570so for some time, during which the factory stopped. It 'had frequently changed owners.
N. Wright for the plaintiff.
Caswell and Starr for the defendant.
LANE, J. to the jury. If the evidence satisfies you that the defendant was interested in carrying on this factory at the date of the receipt, and that Wolcott transacted the business as agent, it is-not necessary, in the way the issue is made up, that Butler should-then have been sole owner. The plaintiff’s right to recover in case Butler had any interest in the factory, depends upon his satisfying you that Wolcott as Butler’s agent, bought the wool for him in pursuance of his authority, or that having purchased without authority, Butler received it and derived the benefit of the purchase,, as thereby he would ratify the purchase as made for him.
Jury being unable to agree were discharged.